DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Roy et al. (US 20140046400).
Regarding claim 1, Roy discloses an implanted portion 24 including an implanted coil 16, electronics package 14 (section 0028, The electronics package is electrically coupled to a secondary inductive coil), and a plurality of electrodes 10 (Figs. 5-6, section 0027, A flexible circuit includes a flexible circuit electrode array 10 which is mounted by a retinal tack) adapted to stimulate neural tissue (Section 0027, implanted portion of the preferred visual prosthesis, or retinal stimulation system. A flexible circuit includes a flexible circuit electrode array which is mounted by a retinal tack or similar 
Concerning claim 2, the glasses include a lens section 1 and two temple sections 2, and the support 9 extending from one temple section2 (Figs 7-8).
With respect to claim 3, the support 9 is adjustable relative to the glasses to better align the external coil with the implanted coil (Fig. 8, section 0029, A screw (not shown) through the temple portion 2 expands the ball in the mounting system 9 locking the external coil 17 in place, and locking a sliding plate within the temple portion which adjusts the coil location with respect to the temple portion 2. Hence, the external coil 17 
Regarding claim 4, the video processor 4 is connected to the glasses 5 by a cable (Fig. 11, sections 0043, 0052, digital circuit boards within glasses and temple connecting to VPU to the external coil and video camera on the glasses), and worn on a belt or strap 8 (Section 0025, The temples 2 have a flexible extension 8 supporting and connecting the VPU).
Concerning claim 5, a camera 13 mounted on the glasses (Fig. 7, section 0029, a frame including a lens portion holding a camera).
With respect to claim 6, a video signal is sent from the camera to the video processor, the video processor converts the video signal to stimulation commands, the stimulation commands are sent from the video processor to the electronics package through the external coil and the implanted coil (Figs. 5-7, Section 0029, and the video camera captures live video. The video signal is sent to the VPU, which processes the video signal and subsequently transforms the processed video signal into electrical stimulation patterns or data. These electrical stimulation patterns or data may then be passed on to the Retinal Stimulation System, which results in the retinal cells being stimulated via the electrodes in the electrode array. In one exemplary embodiment, the electrical stimulation patterns or data being transmitted by the external coil is binary data. The external coil may contain a receiver and transmitter antennae and a radio-frequency electronics card for communicating with the internal coil).
Regarding claim 7, the implanted coil is affixed to the skull (section 0028, the entire implant is attached to and supported by the sclera).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.M/Primary Examiner, Art Unit 3792